NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       OCT 20 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

SIR GIORGIO SANFORD CLARDY,                     No. 20-36056

                 Plaintiff-Appellant,           D.C. No. 2:15-cv-01241-CL

 v.
                                                MEMORANDUM*
JONES; et al.,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Oregon
                 Marco A. Hernandez, Chief District Judge, Presiding

                            Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Oregon state prisoner Sir Giorgio Sanford Clardy appeals pro se from the

district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging excessive force and equal protection claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Williams v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because Clardy failed

to exhaust administrative remedies and he failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable to

him. See Ross v. Blake, 136 S. Ct. 1850, 1856, 1858-60 (2016) (setting forth

circumstances when administrative remedies are effectively unavailable);

Woodford v. Ngo, 548 U.S. 81, 90 (2006) (proper exhaustion requires “using all

steps that the agency holds out, and doing so properly (so that the agency addresses

the issues on the merits)” (citation and internal quotation marks omitted)).

      Clardy’s motion to correct the current status of the case (Docket Entry No.

18) is denied.

      AFFIRMED.




                                          2                                    20-36056